
	
		I
		112th CONGRESS
		2d Session
		H. R. 5135
		IN THE HOUSE OF REPRESENTATIVES
		
			April 27, 2012
			Mr. Israel introduced
			 the following bill; which was referred to the
			 Committee on Ways and
			 Means
		
		A BILL
		To suspend temporarily the duty on certain tamper
		  resistant ground fault circuit interrupters.
	
	
		1.Certain tamper resistant
			 ground fault circuit interrupters
			(a)In
			 generalSubchapter II of chapter 99 of the Harmonized Tariff
			 Schedule of the United States is amended by inserting in numerical sequence the
			 following new heading:
				
					
						
							
								9902.01.00Ground fault circuit interrupter (GFCI) receptacles designed to
						prevent insertion of foreign objects, each with internal shutters and clearly
						marked TR (tamper resistant), certified by the importer as meeting
						the 2008 National Electric Code Section 406.11 for 15 ampere or 20 ampere
						receptacles (provided for in subheading 8536.30.80)FreeNo
						changeNo changeOn or before 12/31/2015
								
							
						
					.
			(b)Effective
			 dateThe amendment made by subsection (a) applies to articles
			 entered, or withdrawn from warehouse for consumption, on or after the 15th day
			 after the date of the enactment of this Act.
			
